DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim 4; “a plurality of the modules” in line 4 is unclear; whereas line 2 asserts a plurality of modules, and further a plurality of the modules is unclear; whereas claim 1 only asserts a module, and thus claim 1 shall appropriately assert a plurality of modules so as to properly further limit the dependent limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Matsunaga 2017/0303432).
Regarding Claim(s) 1 and 2; Matsunaga discloses a cooling system (via 2000-Fig. 8--as set forth by para. 0056), and a module comprising: a substrate on which a heat-generating component is provided (as set forth by para. 0064-- a respective heat source of a plurality of servers stacked in a server rack, whereas a respective server constitutes a module); a cooling unit that cools the heat-generating component (as set forth by para. 0064--whereas 1010 includes a plurality of evaporation units, each thermally connected to a respective heat source); 15a supply connection tube that is connected to the cooling unit and that supplies a cooling medium to the cooling unit; and a discharge connection tube that is connected to the cooling unit and that discharges the cooling medium from the cooling unit, wherein the supply connection tube and the discharge connection tube have 20different lengths (whereas respective supply and discharge a cooling medium via inlet, outlet 220, 250—as set forth by para. 0066; and as depicted by Fig. 8—whereas tubes 1220 and 1120 comprise different lengths and respectively connect 220, and 250). 

Regarding Claim 3; Matsunaga discloses a device (as constituted by a server—para. 0064) comprising: a module comprising: a substrate on which a heat-generating component is provided (as set forth by para. 0064-- a respective heat source of a plurality of servers stacked in a server rack, whereas the server constitutes a substrate and the heat source thereon to denote a module of the server); a cooling unit that cools the heat-generating component (as set forth by para. 0064--whereas 1010 includes a plurality of evaporation units, each thermally connected to a respective heat source); 15a supply connection tube that is connected to the cooling unit and that supplies a cooling medium to the cooling unit; and a discharge connection tube that is connected to the cooling unit and that discharges the cooling medium from the cooling unit, wherein the supply connection tube and the discharge connection tube have 20different lengths (whereas respective supply and discharge a cooling medium via inlet, outlet 220, 250—as set forth by para. 0066; and as depicted by Fig. 8—whereas tubes 1220 and 1120 comprise different lengths and respectively connect 220, and 250), the device further comprising: a discharge tube to which the discharge connection tube is connected, 26wherein the supply tube and the discharge tube are provided at positions such that a distance between the cooling unit and the supply tube and a distance between the cooling unit and the discharge tube are different (as further set forth by para. 0068—whereas 202 denotes a gas-liquid separation structure in which a partition wall 260—as set forth by para. 0055 defines 220 as located on an upper tube; and 250 is located on an underside at a lower tube; wherein the supply tube and discharge tube are separated by).  

5Regarding Claim 4; Matsunaga discloses the device according to claim 3, wherein: a plurality of the modules (as constituted by the respective server modules--as already set forth) is housed in a enclosure (server rack as already set forth); and supply connection tubes and discharge connection tubes connected respectively to a plurality of cooling units on a plurality of the modules are connected respectively to the supply tube and the discharge tube (as already set forth by para.’s 0055, 0064 and 0068).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Matsunaga 2017/0303432).
Regarding Claim 5; Matsunaga discloses the device according to claim 4, wherein: the supply tube and the discharge tube are provided in a width direction of the enclosure (as depicted by Fig. 8), except, explicitly disclosing the tubes at a central portion of the enclosure, and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made for the respective tubes to be located along a top side central portion 202, according to desired length(s) of the respective supply and discharge tubes and accessibility thereto for install and/or repair since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.


Allowable Subject Matter
Claims 6-9, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15Regarding Claim 6; the device according to claim 3, wherein: the supply tube and the discharge tube are respectively arranged so as to extend in a vertical direction; and the 
Regarding Claim 7; the device according to any one of claims 3 to 6, wherein: the supply tube and the discharge tube are respectively arranged so as to extend in a vertical direction; supply connection tubes connected respectively to a plurality of cooling units on 25a plurality of the modules have connection positions, on the supply tube, that are27 different from each other; and discharge connection tubes connected respectively to a plurality of cooling units on a plurality of the modules have connection positions, on the discharge tube, that are different from each other.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835